MONDIAL VENTURES, INC. December 24, 2010 Staff comment letter on Form 10-K for the Fiscal Year Ended December 31, 2009 James Giugliano Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance Dear Mr. Giugliano, 1. Form 10-Kfor Fiscal Year Ended December 31, 2009 – Description of Business page 1 We inadvertently put the old tenure numbers in the previous response. The four claims were consolidated into one tenure. The tenure number is 685043. The claims are staked in the name of Mclymont Mines. We have an agreement with Mclymont Mines to hold the claims in trust for us until we are able to transfer the claims. The claims staked on December 14, 2009, expired on December 15, 2010. We will update our filings to include this information. Please note the company is responsible for the adequacy and accuracy of the disclosure in the filing. The staff comments or changes to disclosure in response to staff comments do note foreclose the Commission from taking any action with respect to the filing and the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/Marc Juliar 27 CHICORA AVE TORONTO, ON M5R 1T7
